El Juez Presidente Señor Travieso
emitió la opinión del tribunal.
El peticionario apelante ocupó durante más de veinte años, con carácter permanente, el cargo dé Sanitario en el Departamento de' Sanidad del Gobierno Insular. Al apro-bar la Ley de Presupuesto que había de regir durante él año fiscal de julio 1, 1942 a junio 30, 1943, la Asamblea Le-gislativa eliminó el mencionado cargo, quedando por ese motivo cesante el peticionario.
En la petición radicada ante la Corte de Distrito de San Juan se alega, en síntesis, lo siguiente:
En la fecha en que tuvo efecto su cesantía, el peticiona-rio tenía más de 60 años de edad, había servido, al Gobierno *128Insular por más de 20 años y durante más de diez anos pagó sus cuotas al Fondo de Betiro. El sueldo que percibía era de $50 mensuales. Al quedar cesante, el peticionario soli-citó de la Junta de Betiro demandada, que le liquidara su pensión de conformidad con la sección 8 de la Ley núm. 23 de 16 de julio de 1935 ((2) pág.-f27), según la cual tendría derecho a una renta anual de carácter vitalicio igual a un 50 por ciento del sueldo que'estaba devengando en la fecha en que se le separó involuntariamente del cargo. Alega el peticionario que la demandada se lia negado a hacer la li-quidación en la forma indicada y solicita se expida un auto de mandarinos ordenando a la Junta de Betiro que proceda a liquidar y a pagar al peticionario una renta vitalicia igual al 50 por ciento del sueldo anual de $600 que percibía el peticionario en la fecha en que su cargo' quedó eliminado.
La Junta demandada alegó en su contestación que el pe-ticionario no tiene derecho a que se le compute su pensión como retiro involuntario; que sólo tiene derecho a la pensión correspondiente al retiro voluntario por edad, la cual debe ser computada de acuerdo con las secciones 4 y 9 de la Ley de Betiro; y que de acuerdo con la sección 8 de dicha le5g para tener derecho a pensión por separación involuntaria el interesado debe solicitarla “antes ele tener derecho a retiro”, no siendo así el caso del peticionario, pues cuando éste soli-citó el retiro por separación involuntaria ya tenía derecho a solicitarlo por razón de su edad.
La corte inferior dictó sentencia declarando sin lugar la demanda. Apeló el peticionario y en apoyo de su recurso alega que la corte sentenciadora erró al interpretar la sec-ción 8 de la Ley núm. 23 de julio 16 do 1935 y al aplicarla a los hechos del presente caso.
Examinaremos las disposiciones legales pertinentes a la controversia entre las partes.
*129La sección 4 de la citada Ley de Eetiro(1) provee qne se concederá el retiro con renta vitalicia por razón de edad, por incapacidad física, por el número de años de servicio o por separación involuntaria. Para tener derecho a retiro son requisitos esenciales (a) qne el empleado se encuentre en servicio activo en el momento en qne lo solicite y (b) qne haya cotizado al Pondo de Retiro por más de diez años.
La sección 5 de la misma Ley(2) dispone qué cuando un empleado que se encuentre en servicio activo cumpla la edad de 60 años y haya prestado servicios por 20 años, “tendrá derecho a ser retirado al así solicitarlo”, debiendo fijarse el montante de su pensión vitalicia de acuerdo con lo dispuesto en las secciones 4 y 9 de la ley. La sección 7’ dispone que cualquier empleado “que haya alcanzado la edad de cin-cuenta y cinco años ... y que haya prestado por lo menos veinticinco (25) años de servicios” y “cualquier funcionario o empleado que haya prestado por lo menos treinta (30)' años de servicio, sin límite de edad, tendrá derecho a ser retirado con una renta vitalicia computada de acuerdo con las disposiciones de las secciones 4 y 9.”
*130Es evidente que cuando un empleado solicita su retiro de acuerdo con el derecho que le conceden las secciones 5, 6 y 7 de la Ley de Retiro, o sea cuando el empleado se retira voluntariamente del servicio por razón de edad, o por inca-pacidad física o por años de servicio, la pensión vitalicia a que tiene derecho y el término de los servicios prestados de-berán ser determinados de conformidad con la dispuesto en las seccione's 4 y 9 de la Ley.
En el presente caso no se trata de un retiro voluntario. Al comenzar a regir la Ley de Presupuesto por la cual se eliminó el cargo que ocupaba el peticionario, éste se encontraba en servicio activo, había cumplido los 60 años de edad y los 20 de servicio y había pagado sus cuotas al Fondo de Retiro por más de diez años. Tenía, por tanto, derecho, de acuerdo con la sección 5, “a ser retirado al así solicitarlo”, pero no estaba obligado a retirarse. El peticionario, no obstante haber cumplido la edad de sesenta años, tenía derecho a continuar ocupando la plaza de Sanitario; y mientras dicha plaza existiera, nadie hubiese podido obligarle a retirarse de ella por razón de su edad o del número de años de servicio. No habiendo sido destituido de su cargo por causa justificada, de acuerdo con la Ley del Servicio Civil, ni solicitado su retiro del servicio por razón de edad, incapacidad física o por años de servico, el peticionario tiene derecho a que se le compute la pensión vitalicia de acuerdo con la disposición legal aplicable a los casos en que el empleado ha sido separado del cargo en contra de su voluntad.
La sección 8 de la Ley núm. 23 de 1935, que es la que consideramos aplicable a los hechos del presente caso, dis-pone :
“Sección'8. — Si un funcionario o empleado a quien esta Ley sea aplicable, de 45 años de edad, antes de tener derecho a retiro fuere separado involuntariamente por cualquier motivo, excepto destitución del Servicio Civil Clasificado o no clasificado, después de haber servido por un período no menor de veinte (20) años, tendrá derecho a recibir, *131desde la fecha en que cesare en su cargo, de un cincuenta por ciento del sueldo que estuviere devengando al tiempo en que cesare en sus funciones oficiales hasta tanto sea repuesto por la Comisión de Ser-vicio Civil en un cargo igual o similar al que desempeñaba, y para lo cual será deber de dicha Comisión, sin excusa ni pretexto alguno, comunicar el nombre de dicho empleado al Jefe del Departamento en que hubiere vacado la plaza y éste deberá nombrar al citado empleado para la referida vacante. Si el empleado así nombrado declinare dicho nombramiento, cesará ipso facto la pensión que percibe y la Junta -ele Retiro procederá a dar de baja su nombre de la nómina de los pensionados; Disponiéndose, sin embargo, que si el empleado de tal modo separado involuntariamente tuviere sesenta (60) o más años de edad, la renta que se le concederá será de carácter vitalicio, sin derecho a reposición, pero en ningún caso repibirá una pensión anual mayor de mil quinientos (1,500) dólares.”
La corte inferior opinó que el peticionario no tenía de-recho a pensión con renta vitalicia por separación involun-taria, porque en la fecha en que dicha separación tuvo efecto el peticionario tenía derecho a retiro voluntario.
La interpretación dada por la corte inferior a la sección 8, supra, está en abierta contradicción con la que le dió esta Corte en Del Valle v. Junta de Retiro, 62 D.P.R. 208. Los hechos y la cuestión legal planteada' en el citado caso eran prácticamente idénticos a los del caso de autos. Al soste-ner la contención del empleado peticionario, dijimos;
“La citada sección 8 provee un procedimiento exacto y completo para la computación de la pensión de los retirados involuntariamente del servicio. Los requisitos esenciales para tener derecho a pensión son (a) tener más de 45 años de edad y (6) haber servido al Go-bierno Insular durante más de veinte años. El aquí peticionario y apelado tiene más de 45 años de edad, ha servido por más da veinte años y ha sido separado involuntariamente de su cargo. Si el peticio-nario tuviese menos de 60 años de edad, tendría derecho a recibir la mitad del sueldo que antes recibía, sin limitación alguna, hasta su reposición en otro cargo, de manera que si su sueldo fuera de $6,000 anuales, la pensión sería de $3,000 anuales. Teniendo- el pe-ticionario más de sesenta años de edad y más de veinte de servicios y habiendo sido separado involuntariamente del cargo, la renta vita-*132lieia a que tiene derecho de acuerdo con la sección 8 debe ser igual al 50 por ciento del sueldo que estaba devengando cuando cesó en el cargo, siempre que no exceda de $1,500 anuales. Las secciones 4 y 9, supra, no son aplicables a un caso como el de autos.”
La Junta demandada lia tratado de establecer una dis-tinción entre el caso de Del Valle y el de autos, alegando que en el primero el empleado peticionario no tenía derecho a retiro en la fecha en que fue separado involuntariamente de su cargo, porque para esa fecha había cotizado al Fondo de Retir p por un período menor que el de diez años fijado por la sección 4 de la Ley. Aceptando, sin admitirlo, que exista tal distinción, ella carece en absoluto de importancia cuando se trata de casos de separación involuntaria, como lo es el presente y lo era el de Del Valle. El propósito del legislador, expresado en la sección 8 de la Ley, es proteger al empleado público que- ha prestado servicios por más de 20 años y tiene más de 45 años de edad, pero que por no haber cumplido la edad de sesenta años — que es la que le permitiría retirarse voluntariamente por razón de edad- — no ha adquirido aún el derecho a retiro. Cuando un empleado que se encuentra en esas condiciones es separado involunta-mente de su cargo, ipso facto adquiere el derecho a una pen-sión igual al cincuenta por ciento del sueldo que estaba de-vengando en la fecha de su separación, hasta que sea re-puesto en otro cargo igual o similar al que antes ocupara. Cuando el empleado involuntariamente separado del servicio tiene más de 60 años de edad, el deseo expreso del legisla-dor es que continúe fuera del servicio, sin derecho a reposi-ción, y que reciba una pensión vitalicia igual a la mitad del sueldo que antes devengaba, siempre que no exceda de $1,500 anuales. Si la voluntad legislativa fuera que la pensión en un caso de separación involuntaria, como el presente, debe computarse de acuerdo con las secciones 4 y 9 de la Ley, muy fácil le hubiera sido al legislador decirlo así expresa-mente, como lo hizo en las secciones 5, 6 y 7 de la Ley, re-ferente a los casos de retiros voluntarios.
*133No podemos aceptar que la intención legislativa haya sido conceder al empleado que ha sido involuntariamente se-parado, antes de tener derecho a retiro voluntario, una pen-sión mayor que la concedida al empleado que habiendo ad-quirido el derecho al retiro, por razón de edad, años de ser-vicio y cotización, es separado involuntariamente del servi-cio, por supresión del cargo.

La sentencia recurrida debe ser revocada y en su lugar se dictará otra ordenando a la Junta de Retiro demcmdada que 'proceda a liquidar y pagar al peticionario una renta vi-talicia igual al 50 por ciento del sueldo anual de $600 que estaba percibiendo en la fecha en que fué involuntariamente separado del servicio, con las costas, incluyendo la suma de $100 para honorarios de abogado.


 ‘ ‘ Sección 4. — El retiro se concederá con renta vitalicia por razón de edad, por incapacidad física, por el número de años de servicios prestados, o por separación involuntaria, de acuerdo con las disposiciones de esta Ley. En ningún caso Ge concederá una renta vitalicia cuyo importe exceda del 75 por ciento del promedio de los sueldos o compensaciones básicas anuales recibidos por el so-licitante durante los últimos diez años de servicios prestados; ni excederá nunca dicha renta vitalicia de mil quinientos (1,500) dólares al año. El término “sueldo o compensación básica,” usado en esta Ley, se entenderá que excluye de sus efectos todo bono, obvención, remuneración por servicios extraordinarios o compensación dada en adición al sueldo fijado al cargo por ley o reglamento. Disponiéndose, que no se concederá retiro alguno a aquellas personas que no estuvieren en servicio activo en la fecha en que lo soliciten, ni a las que hayan cotizado al Fondo de Betiro por un período menor de diez años.”


“Sección 5. — Todo funcionario o empleado en servicio activo, a quien sea aplicable esta Ley, que alcanzare la edad de sesenta (60) años y hubiese' prestado por un término no menor de veinte (20) años, servicios computados de acuerdo con la sección 3 de esta Ley, tendrá derecho a ser retirado al así solicitarlo y el montante de la renta vitalicia a que tendrá derecho será fijado de acuerdo con las disposiciones de las secciones 4 y 9 de esta Ley.” *155cobradas sin. autoridad, y toda contribución que aparezca injustamente impuesta o en cantidad excesiva o de cualquier manera erróneamente cobrada; y hará un informe a la Legislatura de Puerto Rico al empezar cada sesión ordinaria, d'e todas las transacciones que en esta sección se autorizan.”